 
Exhibit 10.44
 
PROMISSORY NOTE
 
$100,000
  
May 22, 2002
    
San Carlos, California

 
FOR VALUE RECEIVED, STAN VAN GENT (“Borrower”), an employee of CONCEPTUS, INC.
(“Company”) hereby unconditionally promises to pay to the order of Company, in
lawful money of the United States of America and in immediately available funds,
the principal sum of One Hundred Thousand Dollars ($100,000) (the “Loan”),
together with interest from the date hereof on the unpaid principal balance
under this Promissory Note (“Note”) at the rate of 3.21% per annum or the
maximum rate permitted under applicable law, if less (on the basis of a 365-day
year and the actual number of days elapsed).
 
1.  Repayment.    One-half of the outstanding principal amount of the Loan,
together with accrued and unpaid interest thereon, shall be due and payable on
the earlier to occur of (i) May 22, 2003 or (ii) consummation of the sale by the
Borrower of his personal residence located at 2326 Bobwhite Lane, Longmont, CO
80504. The remaining one-half of the outstanding principal amount of the Loan,
together with accrued and unpaid interest thereon, shall be due and payable on
the earlier to occur of (i) May 22, 2003 or (ii) within fourteen (14) calendar
days of the date of the Company’s first open window trading period immediately
following the date of this Note in which Borrower is eligible to trade
securities in the Company. This Note may be prepaid in whole or in part at any
time prior to maturity without premium or penalty, provided that any prepayment
of any portion of the principal amount of this Note shall be accompanied by
payment of all interest accrued hereunder. Any partial prepayment shall be
applied first to accrued interest hereon and then to the unpaid principal.
 
2.  Interest Payments.    Accrued interest shall be paid in arrears to Lender on
the 1st day of each calendar month, with the first payment due on July 1st,
2002. The first payment shall include interest for month of June 2002 and
pro-rated interest for month of May 2002. Interest payments shall continue until
the principal amount hereunder has been repaid in full or this Note is otherwise
terminated.
 
3.  Place of Payment.    All amounts payable hereunder shall be payable at the
office of Company unless another place of payment shall be specified in writing
by Company. If a payment under this Note otherwise would become due and payable
on a Saturday, Sunday or legal holiday, the due date thereof shall be extended
to the next day which is not a Saturday, Sunday or legal holiday. All amounts
due under this Note shall be payable without defense, set off or counterclaim.
 
4.  Application of Payments.    Each payment under this Note shall be applied in
the following order: (i) to the payment of accrued and unpaid interest; and (ii)
to the payment of



1



--------------------------------------------------------------------------------

outstanding principal. Lender and each holder hereof shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments under
this Note.
 
5.  Default.    Each of the following events shall be an “Event of Default”
hereunder:
 
(a)  Borrower fails to pay timely any of the principal or interest due under
this Note on the date the same becomes due and payable or other amounts due
under this Note on the date the same becomes due and payable;
 
(b)  Borrower files a petition or action for relief under any bankruptcy,
insolvency or moratorium law or any other law for the relief of, or relating to,
debtors, now or hereafter in effect, or makes any assignment for the benefit of
creditors or takes any action in furtherance of any of the foregoing;
 
(c)  An involuntary petition is filed against Borrower (unless such petition is
dismissed or discharged within sixty (60) days) under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Borrower; or
 
(d)  Borrower’s employment by Company terminates for any reason or no reason.
 
Upon the occurrence of an Event of Default hereunder, all unpaid principal,
interest and other amounts owing hereunder shall, at the option of Company, and,
in the case of an Event of Default pursuant to (b) or (c) above, automatically,
be immediately due, payable and collectible by Company pursuant to applicable
law; provided, however, that in the case of an Event of Default pursuant to (d)
above, all unpaid principal and other amounts owing hereunder shall be due,
payable and collectible by the Company ninety (90) days after such event.
Company shall have all rights and may exercise any remedies available to it
under law, successively or concurrently. Borrower expressly acknowledges and
agrees that Company shall have the right to offset any obligations of Borrower
hereunder against salaries, bonuses or other amounts that may be payable to
Borrower by Company.
 
6.  Full Recourse.    THIS NOTE IS A FULL RECOURSE PROMISSORY NOTE.  Borrower
hereby agrees that Lender, or any other holder of the Note in enforcing its
rights and remedies hereunder and under any other documents and instruments
executed by Borrower in connection herewith, shall have recourse to, and the
right to proceed against, Borrower personally and any of its assets for any
obligation, covenant or agreement of any kind whatsoever, in an amount equal to
the unpaid principal amount of the Note
 
7.  No Guarantee of Continuing Employment.    Borrower acknowledges and agrees
that this Note and the transactions contemplated hereunder do not constitute an
express or implied promise of continued engagement as an employee and shall not
interfere with the Company’s right to terminate employee’s employment at any
time, with or without cause.
 
8.  Waiver.    Borrower waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses. The



2



--------------------------------------------------------------------------------

right to plead any and all statutes of limitations as a defense to any demands
hereunder is hereby waived to the full extent permitted by law.
 
9.  Governing Law.    This Note shall be governed by, and construed and enforced
in accordance with, the laws of the State of California, excluding conflict of
laws principles that would cause the application of laws of any other
jurisdiction.
 
10.  Successors and Assigns.    The provisions of this Note shall inure to the
benefit of and be binding on any successor to Borrower and shall extend to any
holder hereof. Borrower shall not, without the prior written consent of the
holder of the note, assign any of its rights or obligations hereunder.
 
11.  Waivers or modifications.    No waiver or modification of any of the terms
of this Note shall be valid or binding unless set forth in a writing
specifically referring to this Note and signed by a duly authorized officer of
Company or any holder of this Note, and then only to the extent specifically set
forth therein.
 
12.  Severability.    In the event that any one or more provisions of this Note
shall be held to be illegal, invalid or otherwise unenforceable, the same shall
not affect any other provision of this Note and the remaining provisions of this
Note shall remain in full force and effect.
 
  BORROWER:
     
/s/    STAN VAN GENT        

--------------------------------------------------------------------------------

           
Stan Van Gent

 
Acknowledged and Agreed:
 
CONCEPTUS, INC.
By:
 
/s/    GLEN K. FURUTA        

--------------------------------------------------------------------------------

   
Glen K. Furuta
CFO



3